Citation Nr: 9921303	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for arthritis of the 
ankles.

3.  Entitlement to service connection for arthritis of the knees.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 1970 
to April 1973.

In April 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, denied the veteran's claim 
for service connection for
post-traumatic stress disorder (PTSD).  He subsequently moved to 
the state of Pennsylvania and, in August 1996, the RO in 
Philadelphia denied additional claims for service connection for 
a low back disorder, for arthritis of the ankles and knees, and 
for headaches.  The RO also continued to deny his claim for 
service connection for PTSD.  He appealed to the Board of 
Veterans' Appeals (Board).  In April 1997, he and his wife 
testified at a hearing at the RO in support of his claims.


FINDINGS OF FACT

1.  There is no medical evidence of record linking any of the 
disorders currently affecting the veteran's low back, ankles or 
knees, or his headaches, to his service in the military, 
including any incident thereof.

2.  There is no medical evidence of record suggesting the veteran 
has, or that he ever has had, PTSD.


CONCLUSION OF LAW

The claims for service connection for a low back disorder, for 
arthritis of the ankles and knees, for headaches, and for PTSD 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
an injury or a disease that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 
394-395 (1996).

Certain conditions-including arthritis-will be presumed by VA 
to have been incurred in service if manifested to a compensable 
degree within a prescribed period of time after service, which is 
one year for arthritis.  The presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The preliminary determination that must be made with respect to 
the claims at issue, however, is whether they are "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded if 
it is at least "plausible."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
The United States Court of Appeals for Veterans Claims (Court) 
also has held, however, although a claim need not be conclusive 
to be well grounded, competent evidence-and not just 
allegations-to justify concluding that the claim is at least 
plausible must nonetheless accompany it.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The Court has further held that, 
where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. at 81).  
The burden of showing that a claim is well grounded-if judged by 
a fair and impartial individual-resides with the veteran.  If it 
is determined he has not satisfied this initial burden, then his 
appeal must be denied, and VA does not have a "duty to assist" 
him in developing the evidence pertinent to his claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

In order for a claim for service connection to be well-grounded, 
there must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and the 
in-service injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Evidence showing that a chronic condition subject to presumptive 
service connection, such as arthritis, became manifest to a 
compensable degree within the prescribed period of time after 
service (which, again, is one year for arthritis) may satisfy the 
nexus requirement.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition during service, or within the presumptive 
period after service, and that he still has such condition.  
See also 38 C.F.R. § 3.303(d).  Again, however, such evidence 
must be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or during any applicable presumptive 
period after service, provided that continuity of symptomatology 
is demonstrated thereafter, and if competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

The veteran's service medical records (SMRs) confirm that he 
received treatment on one occasion in October 1971 for complaints 
of pain in the joints of his knees.  His SMRs also confirm that 
he received treatment in November and December 1971, and later in 
June and November 1972, for complaints of low back pain (LBP) 
caused by having to wear a parachute and having to make jumps as 
a paratrooper.  His doctors diagnosed low back strain; they also 
prescribed physical therapy, told him to apply heat to his low 
back and to take medication for his pain, and assigned a limited 
duty profile, temporarily restricting the level of his physical 
activity (no parachuting, pushups, heavy lifting, etc.).  Also 
during service, in May 1972, he received treatment for complaints 
of headaches, which his doctors attributed to an upper 
respiratory infection (URI).  His SMRs do not show any complaints 
or treatment for arthritis affecting his ankles, or for any sort 
of psychiatric disorder, including PTSD.  During his service 
separation examination in March 1973, he had no complaints 
concerning any of the conditions at issue, and none were noted 
during the objective clinical portion of that evaluation.  
He indicated that he was in "good health."  He was discharged 
from the military in April 1973.

There is no medical evidence of record showing a diagnosis of 
arthritis, either involving the low back, ankles, or knees, 
within the one-year presumptive period after service.

The first medical evidence of a low back disorder-post service-
are records of treatment the veteran received in April 1978 for 
complaints of LBP.  He said he began to experience the LBP the 
previous night.  There have been several additional diagnoses of 
LBP during the years since while being evaluated and treated by 
VA and private doctors at various times from 1993 to 1997.  Also 
diagnosed were chronic low back sprain/strain and arthritis 
(degenerative joint disease/spurring).  Other relevant diagnoses 
of note were arthritis and chronic strain of the ankles 
and knees, and headaches of the mixed muscle contraction/vascular 
type with cluster-like components.  Consequently, he clearly has 
met his evidentiary burden of submitting medical evidence of 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 1 Vet. App. 141, 144 (1992).  
However, that notwithstanding, there still must be medical 
evidence linking the current disorders involving his low back, 
ankles, and knees, and his headaches, to his service in the 
military.  There is no such evidence in this case.

The veteran alleged during his April 1997 hearing at the RO, and 
in various written statements that he submitted at other times 
during the course of his appeal, that the conditions currently 
affecting his low back, ankles, and knees are the result of his 
service in the military-and specifically, his training as a 
paratrooper.  He says that he often landed awkwardly during his 
jumping maneuvers, or when simply carrying the parachute along on 
his back or doing "repelling" maneuvers, causing permanent 
injury to his low back, ankles, and knees.  He attributes his 
current headaches to trauma he sustained to his head during 
service as a boxer, noting that he once was knocked completely 
unconscious ("out").

None of the doctors who have had occasion to examine or treat the 
veteran, or to review his medical history and circumstances, have 
linked any of the conditions currently affecting his low back, 
ankles, and knees, or his headaches, to his service in the 
military, including any incident thereof.  In fact, the VA 
physician who examined him in October 1995 and May 1997 
specifically indicated that his headaches are not the result of 
his military service (or any head trauma he may have sustained 
therein), but rather, more likely have a "familial component" 
attributable to heredity and are possibly secondary to 
"withdrawal" from past substance abuse.  Also, since there 
wasn't a diagnosis of arthritis during service, or within
the one-year presumptive period after service, or for many years 
thereafter, the provisions pertaining to chronicity or continuity 
of symptomatology of a condition shown in service do not apply.  
See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 498.

Although both the veteran and his wife, who, incidentally, 
testified on his behalf during his hearing, steadfastly maintain 
that the conditions currently affecting his low back, ankles, and 
knees, and his headaches, are the result of his service in the 
military, since they are lay persons, they do not have the 
necessary medical training and/or expertise to give competent 
opinions on an issue such as medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board emphasizes that a well-grounded claim for service 
connection requires medical evidence to support the claim, and 
not just unsubstantiated allegations.  See Tirpak, 2 Vet. App. at 
611; Grottveit, 5 Vet. App. at 93.  Inasmuch as there is no such 
evidence in this case concerning these claims, they are not 
plausible and, therefore, are not well grounded.

As to the veteran's claim for service connection for PTSD, he 
says that he developed the condition as a result of witnessing 
the crashing of a C130 airplane, seeing several fellow 
paratroopers killed during jumping maneuvers, and learning that a 
fellow boxer got injured and developed permanent brain damage.  
However, despite his allegations of these "stressful" 
experiences in service, even if the Board were to assume, 
arguendo, that they are true, there still is absolutely no 
medical evidence of record suggesting that he has (or ever has 
had) PTSD.  The records of his treatment and evaluation since 
service, but particularly, the numerous times that he was seen 
from 1993-97, on both an inpatient and outpatient basis, contain 
multiple psychiatric diagnoses (major depression, bipolar 
disorder, drug and alcohol abuse/dependence, anxiety disorder, 
impulsive disorder, and affective disorder), but there is no 
diagnosis of PTSD, and this (a clear diagnosis of the condition 
indicating the presence of current disability) is one of the 
minimum requirements for the claim to be plausible and, 
therefore, well grounded.  Further, because as a layperson, the 
veteran is not competent to diagnose a condition, his assertions, 
alone, cannot well ground his claim for service connection PTSD.  
Id.  Since there is no competent to support the claim for service 
connection for PTSD, this claim is also not plausible.  See Epps, 
126 F.3d at 1468.

As the evidence does not establish that the veteran did not 
engaged in combat against enemy forces while in service, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not apply; and even if they did, this still would not obviate the 
need for him to submit competent evidence of the currently 
claimed disability, and of a nexus between that disability and 
his service in the military.  See Arms v. West, 12 Vet. App. 188 
(1999); Wade v. West, 11 Vet. App. 302 (1998).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims are well 
grounded, VA is under no "duty to assist" him in developing the 
evidence pertinent to his claims.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that any 
additional relevant evidence may exist that, if obtained, would 
make his claims well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Records show the RO denied the veteran's claim for PTSD on the 
same premise as the Board-as not well grounded.  The RO also 
notified him in the June 1995 Statement of the Case (SOC), and in 
an August 1996 Supplemental Statement of the Case (SSOC), of the 
requirement to submit a well-grounded claim.  Clearly then, 
he is not prejudiced by the Board's decision to deny this claim 
on this same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-
93 (1994).  As to his remaining claims, for service connection 
for a low back disorder, for arthritis of the ankles and knees, 
and for headaches, he also is not prejudiced by the Board's 
decision to deny these claims as not well grounded, although the 
RO denied them on the merits, because the Court has held that, 
when the RO does not specifically address the question of whether 
a claim is well grounded, but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the veteran.  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Lastly, the Board views its (and the RO's) discussion as 
sufficient to inform him of the type of evidence that is 
necessary to make his claims well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  Hence, the VA has met its "duty to inform" 
him of the evidence necessary to support his claims.  
See 38 U.S.C.A. § 5103(a).



ORDER

As evidence of well-grounded claims have not been submitted, the 
claims for service connection for a low back disorder, for 
arthritis of the ankles and knees, for headaches, and for PTSD, 
are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

